DETAILED ACTION
Claims 1-6, 8, 10-16, 18 and 20 have been examined and are pending.
Claims 7, 9, 17 and 19 are canceled.
New claims are not presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim cancellations and amendments, with arguments, see pages 9-10, filed 5/26/2021, with respect to the rejection of Claims 14-20 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of Claims 14-20 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s claim cancellations and amendments, with arguments, see page 10, filed 5/26/2021, with respect to the rejection of Claims 1 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 1 and 14 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8, 10-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: It must be recognized that any judgment on obviousness is in a sense necessarily a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD G KEEHN/Primary Examiner, Art Unit 2456